IN THE COURT OF APPEALS OF IOWA

                                   No. 19-0930
                             Filed October 21, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JOSEPH BENJAMIN DOBBE,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Wapello County, Lucy J. Gamon,

Judge.



      Joseph Dobbe appeals his various convictions. AFFIRMED.



      Matthew J. Knipe (until withdrawal) and Aaron D. Hamrock of McCarthy &

Hamrock, P.C., West Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Bridget A. Chambers, Assistant

Attorney General, for appellee.



      Considered by Bower, C.J., May, J., and Gamble, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2020).
                                           2


GAMBLE, Senior Judge.

       Joseph Dobbe appeals following his convictions for attempted murder,

willful injury causing serious injury, assault while participating in a felony, domestic

abuse assault with intent to inflict serious injury, and domestic abuse assault

causing bodily injury. He challenges the district court’s denial of his motion to

dismiss for lack of speedy indictment and claims he received ineffective assistance

of counsel. We affirm.

I. Facts and Prior Proceedings

       In 2018, Dobbe lived with his then girlfriend, T.S., in Ottumwa. On April 20,

the two argued. The confrontation became violent. Dobbe threw T.S. to the floor,

breaking her wrist. T.S. left the home on foot. Dobbe followed her in his van and

then got out of the vehicle to confront her. He struck her in the head and kicked

her when she fell to the ground. Dobbe left the scene in his van. But he came

back a short time later. He drove his van over the curb and struck T.S. with his

van. Dobbe fled the scene.

       Dobbe then called the father of T.S.’s son and confessed to running over

T.S. and stated he believed she was dead. He called his mother and told her the

same information and stated he wanted to take his own life. Dobbe then traveled

to his mother’s home where he held a loaded gun to himself for several hours. He

then took medication, which made him sick.

       The same day, a Wapello County magistrate issued a warrant for the arrest

of Dobbe on charges of attempted murder and willful injury. First responders took

Dobbe into custody and transported him to Des Moines for an emergency

hospitalization pursuant to Iowa Code chapter 229 (2018).
                                         3


       On April 21, Dobbe was released from the hospital and taken to the Polk

County Jail. On April 22, the Polk County District Court entered an Order of

Commitment on Out of County Warrant ordering Dobbe to be “committed to the

custody of the Polk County Sherriff to be held for the Sheriff of [Wapello County]

who shall take the Defendant before the appropriate magistrate in the county

where the offense is triable.” The order of commitment specifically stated, “This is

not an initial appearance, the initial appearance on this matter will occur in the

county where the charges originated.”

       On April 23, the Wapello County Sheriff served Dobbe with an arrest

warrant and took him before a magistrate in Wapello County for his initial

appearance. On June 6, the State filed a trial information charging Dobbe with six

counts: count I, attempt to commit murder; count II, willful injury causing serious

injury; count III, assault while participating in a felony; count IV, willful injury

causing bodily injury; count V, domestic abuse assault with intent to cause serious

injury; and count VI, domestic abuse assault causing bodily injury. Dobbe sent a

letter to the district court asking for dismissal of the charges for lack of speedy

indictment.1 Dobbe’s counsel then filed motion to dismiss for lack of speedy

indictment citing Iowa Rule of Criminal Procedure 2.33(2)(a). The district court

denied the motion.

       The matter proceeded to trial. The jury found Dobbe guilty on all six counts.

Dobbe then moved for judgement notwithstanding the verdict and in arrest of

judgement. The district court granted Dobbe’s motion in part, merging count IV


1The district court directed Dobbe to stop sending letters to the court and directed
him to “address his concerns directly with counsel.”
                                         4


into count II. So the court entered judgement against Dobbe for counts I, II, III, V,

and IV.

       Dobbe appeals claiming the district court should have granted the motion

to dismiss for lack of speedy indictment and claiming ineffective assistance of

counsel.

II. Standard of Review

       “We review interpretations of the speedy indictment rule for errors at law.”

State v. Williams, 895 N.W.2d 856, 860 (Iowa 2017). And we review ineffective-

assistance claims de novo. State v. Straw, 709 N.W.2d 128, 133 (Iowa 2006).

Generally, ineffective-assistance claims are preserved for postconviction relief so

the record can be fully developed. Id. But when the record is adequate, the claim

may be resolved on direct appeal. Id.

III. Discussion

       A. Speedy Indictment

       We begin by addressing Dobbe’s claim that the district court should have

granted his motion to dismiss pursuant to Iowa Rule of Criminal Procedure

2.33(2)(a) for lack of speedy indictment. Rule 2.33(2)(a) provides:

       When an adult is arrested for the commission of a public offense, . . .
       and an indictment is not found against the defendant within [forty-
       five] days, the court must order the prosecution to be dismissed,
       unless good cause to the contrary is shown or the defendant waives
       the defendant’s right thereto.

Dobbe argues the forty-five day clock started on April 20, 2018, because the

purposes of an initial appearance before a magistrate were constructively satisfied

in various ways on April 20. See Iowa R. Crim P. 2.2(1)–(2). In Williams, our

supreme court recognized, “‘Normally, the date of an arrest and the date of
                                          5


prosecution follow in hand,’ but they can ‘become detached.’” 895 N.W.2d at 866

(citation omitted). In order to clarify when a statutory arrest occurs for speedy-

indictment purposes, the court set out a bright-line rule. Id. at 869 (Mansfield, J.,

concurring specially). The court held, “[t]he rule is triggered from the time a person

is taken into custody, but only when the arrest is completed by taking the person

before a magistrate for an initial appearance.” Id. at 867 (emphasis added). The

determination of when an arrest is completed for purposes of the speedy-

indictment rule is of particular importance when, as here, some time passes

between an arrest and when the defendant is brought before the magistrate for an

initial appearance. See id. Although Dobbe was taken into custody for a mental-

health commitment on April 20, he did not appear before a magistrate in Wapello

County for his initial appearance on his arrest warrant until April 23. Because his

April 23 initial appearance completed his arrest, the speedy-indictment clock

began to run on April 23. See id. And the State filed the trial information on June 6.

So the State did not violate rule 2.33(2)(a) because the trial information was filed

within forty-five days after Dobbe appeared before the magistrate.

       We conclude the district court correctly denied Dobbe’s motion to dismiss.

       B. Ineffective Assistance of Counsel

       Next, Dobbe alleges he received ineffective assistance of counsel.2

Generally, ineffective-assistance claims are preserved for postconviction relief so


2  Iowa Code section 814.7 was recently amended to provide in pertinent part: “An
ineffective assistance of counsel claim in a criminal case shall be determined by
filing an application for postconviction relief” and “shall not be decided on direct
appeal from the criminal proceedings.” See 2019 Iowa Acts ch. 140, § 31 (codified
at Iowa Code § 814.7 (2020)). In State v. Macke, however, our supreme court held
these amendments “apply only prospectively and do not apply to cases pending
                                          6

the record can be fully developed. Straw, 709 N.W.2d at 133. But when the record

is adequate, the claim may be resolved on direct appeal. Id. We conclude the

record is adequate to address Dobbe’s claim on direct appeal.

       To succeed on his ineffective-assistance claim, Dobbe must prove by a

preponderance of the evidence that counsel failed to perform an essential duty

and constitutional prejudice resulted. See State v. Walker, 935 N.W.2d 874, 881

(Iowa 2019). “Because the test for ineffective assistance of counsel is a two-

pronged test, [Dobbe] must show both prongs have been met.” See Nguyen v.

State, 878 N.W.2d 744, 754 (Iowa 2016). If Dobbe cannot prove either prong, we

need not address the other. See id.

       We resolve Dobbe’s ineffective-assistance claim on the first prong, whether

counsel breached an essential duty. In considering the first prong, “we measure

counsel’s performance against the standard of a reasonably competent

practitioner.”   Dempsey v. State, 860 N.W.2d 860, 868 (Iowa 2015) (citation

omitted). “It is presumed the attorney performed [their] duties competently, and a

claimant must successfully rebut this presumption by establishing by a

preponderance of the evidence counsel failed to perform an essential duty.” Id.

       Dobbe argues counsel failed to perform an essential duty because counsel

did not move for new trial based on conflicting jury instructions.           Only the

marshalling instructions for count I, attempted murder, and count III, assault while

participating in a felony causing serious injury, specified the specific assaultive act




on July 1, 2019.” 933 N.W.2d 226, 235 (Iowa 2019). Therefore, we conclude the
amendments “do not apply” to this case, which was pending on July 1, 2019. See
id.
                                          7


the jury had to rely on, Dobbe striking T.S. with his van, when reaching a

conclusion as to those counts.3 The remaining counts did not specify what conduct

the jury had to rely on in reaching conclusions as to those counts.4 The jury also

received an instruction on alternative theories. The instruction stated,


3 Instruction seventeen provided,
        As to Count I, the State must prove the following elements of Attempt
        to Commit Murder:
                1. On or about the 20th day of April, 2018, the defendant
        struck [T.S.] with his vehicle.
                2. By his acts, the defendant expected to set in motion a force
        or chain of events which would cause or result in the death of [T.S.].
                3. When the defendant acted, he specifically intended to
        cause the death of [T.S.].
Instruction twenty-two provided,
        As to Count III, the State must prove all of the following elements of
        an Assault While Participating in a Felony Causing Serious Injury:
                1. On or about the 20th day of April, 2018, the defendant
        committed an assault on [T.S.].
                2. At the time of the assault, the defendant was participating
        in the crime of Attempt to Commit Murder, as defined in Instruction
        No. 17.
                3. The assault caused a serious injury.
4 Instruction twenty-one provided,

        As to Count II, the State must prove all of the following elements of
        Willful Injury Causing Serious Injury:
                1. On or about the 20th day of April, 2018, the defendant
        assaulted [T.S.].
                2. The defendant specifically intended to cause a serious
        injury to [T.S.].
                3. The defendant’s acts caused a serious injury to [T.S.] as
        defined in Instruction No. 25.
Instruction twenty-seven provided,
        As to Count V, the State must prove all of the following elements of
        the crime of Domestic Abuse Assault with Intent to Inflict Serious
        Injury:
                1. On or about the 20th day of April, 2018, the defendant did
        an act which was meant to cause pain or injury to [T.S.].
                2. The defendant had the apparent ability to do the act.
                3. At that time the defendant intended to cause a serious injury
        to [T.S.].
                4. The act occurred between family or household members
        who resided together at the time of the incident.
                                          8


       Where two or more alternative theories are presented, or where two
       or more facts would produce the same result, the law does not
       require each juror to agree as to which theory or fact leads to his or
       her verdict. It is the verdict itself which must be unanimous, not the
       theory or facts upon which it is based.

       Dobbe argues the alternative-theories instruction is inconsistent with the

marshalling instructions because it impermissibly allowed the jury to rely on various

acts of violence he perpetrated against T.S. besides the act of striking her with his

van. In making this contention, he seizes on language from the district court’s

ruling on his motion in arrest of judgement that provided, “there was only one

factual event specified to the jury in this case, the striking of the victim with

defendant’s vehicle. The jury instruction for attempt to commit murder specifically

asserts the fact of this striking, whereas the other instructions do not make specific

factual allegations.” So Dobbe reasons that the jury could only consider him

striking T.S. with his van when considering each count and the alternative-theories

instruction conflicted with the marshalling instructions and impermissibly allowed

the jury to rely on unspecified acts. He also contends for the jury to rely on acts

other than him striking T.S. with his van, the jury would have had to make findings

of fact to support separate acts.




Instruction twenty-eight provided,
       As to Count VI, the State must prove all of the following elements of
       the crime of Domestic Abuse Assault Causing Bodily Injury:
              1. On or about the 20th day of April, 2018, the defendant did
       an act which was meant to cause pain or injury to [T.S.].
              2. The defendant had the apparent ability to do the act.
              3. The defendant’s act caused a bodily injury to [T.S.] as
       defined in Instruction No. 26.
              4. The act occurred between family or household members
       who resided together at the time of the incident.
                                         9


       We disagree. Dobbe misreads the jury instructions. Taken as a whole, the

instructions did not limit the jury’s consideration of the facts to only one specific

assaultive act. While counts I and III were expressly limited to Dobbe striking T.S.

with his vehicle, counts II, V, and IV were not limited to any specific act. Each

count represented a separate and distinct offense. See State v. Willard, 568

N.W.2d 813, 813–14 (Iowa 1997) (recognizing a defendant may be guilty of

multiple offenses arising out of a single instance or chain of events). None of the

counts was a lesser-included offense of another, which would have required

merger in the absence of findings of separate acts.5 See State v. Love, 858

N.W.2d 721, 724–25 (Iowa 2015) (merging the defendant’s convictions for willful

injury and assault with intent because assault with intent is a lesser-included

offense of willful injury and the jury did not make specific findings of two separate

events); cf. State v. Velez, 829 N.W.2d 572, 584 (Iowa 2013) (requiring sufficient

evidence of separate acts when the defendant pleaded guilty to two counts of the

same offense). Since Dobbe was convicted of separate offenses and none was a

lesser-included offense of another, findings of fact concerning separate acts were

not required. Id.

       The jury was instructed to “determine whether the defendant is guilty or not

guilty separately on each count.” We presume the jury considered each count

independently. See State v. Sanford, 814 N.W.2d 611, 620 (Iowa 2012) (noting

we presume jurors follow the jury instructions). This instruction permitted the jury



5The district court determined count IV was a lesser-included offense of count II,
which merged into count II. So the court did not enter judgement against Dobbe
on count IV.
                                         10


to consider counts II, V, and VI without consideration of the restrictive language

found in count I. So the jury was free to consider all of Dobbe’s conduct toward

T.S. on April 20, 2018, in reaching a conclusion as to counts II, V and VI, and the

alternative-theories instruction permitted the jurors to rely on different facts in

reaching their conclusions as to these counts. And as to counts I and III, we

presume the jury limited its consideration to Dobbe’s act of striking T.S. with his

van because the marshalling instructions specifically limited the jury’s

consideration to that specified act. See id.

       So we find that the alternative-theories instruction did not conflict with the

marshalling instructions and counsel had no duty to move for new trial on this

basis.6 See State v. Wills, 696 N.W.2d 20, 24 (Iowa 2005) (finding counsel was

not ineffective for failing to raise a meritless issue).   Therefore, we conclude

counsel’s conduct was not deficient and Dobbe’s ineffective-assistance claim fails

on the first prong.

       AFFIRMED.




6 We understand the district court limited its consideration of Dobbe’s motion in
arrest of judgement to only the act of Dobbe striking T.S. with his van because it
was the only act specified in any marshalling instruction. But we will not deem
counsel’s performance as deficient for not anticipating that the district court would
limit its analysis in a manner that was not required by the instructions. See State
v. Clay, 824 N.W.2d 488, 495 (Iowa 2012) (“We do not find such a breach by
second-guessing or making hindsight evaluations.”); Ledezma v. State, 626
N.W.2d 134, 142 (Iowa 2001) (noting “we avoid second-guessing and hindsight”
when assessing whether counsel’s performance was deficient).